Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145612-3 & (147)                                                                                     Michael F. Cavanagh
  145622-3                                                                                             Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MEGAN SMITH, NICOLE KELLY,                                                                              David F. Viviano,
  ROSHAWNDA WILLIAMS, and NICOLE                                                                                      Justices
  JOHNSON,
           Plaintiffs-Appellees,
  v                                                                 SC: 145612-3
                                                                    COA: 309447, 309894
                                                                    Genesee CC: 11-097052-CZ
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
             Defendant-Appellant.
  _________________________________________/
  MEGAN SMITH, NICOLE KELLY,
  ROSHAWNDA WILLIAMS, and NICOLE
  JOHNSON,
           Plaintiffs-Appellants,
  v                                                                 SC: 145622-3
                                                                    COA: 309447, 309894
                                                                    Genesee CC: 11-097052-CZ
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
             Defendant-Appellee.
  _________________________________________/

          By order of January 25, 2013, the parties were directed to file supplemental briefs.
  In lieu of supplemental briefs, the parties have filed a joint motion to vacate the Court of
  Appeals decision and dismiss the applications for leave to appeal. On order of the Court,
  the motion is GRANTED in part, and the applications for leave to appeal are
  DISMISSED with prejudice and without costs, and the Court of Appeals opinion at 296
  Mich App 148 (2012) is VACATED as moot.

         MCCORMACK, J., not participating.

         VIVIANO, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2013                      _________________________________________
         t0320                                                                 Clerk